IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10356
                          Summary Calendar



ANDRE L. GARRETT,

                                          Plaintiff-Appellant,

versus

BENNIE R. CLICK, Chief of Dallas Police;
NFN COLLERAN, Sergeant; NFN DALESANDRO, Corporal;
DAVID CAMPBELL, Officer; MARK HUFFMAN; DALLAS
POLICE DEPARTMENT; SWAT TEAMS E3-E4,

                                          Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:98-CV-1992-T
                         --------------------
                           February 7, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Andre L. Garrett, Texas prisoner #820874, appeals following

the district court's dismissal, pursuant to summary judgment and

Rule 12(b)(6), of his claims against defendants for excessive use

of force.   We must examine sua sponte the basis of our

jurisdiction.    See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.

1987).   Because Garrett's notice of appeal was timely only as to

the district court's denial of his post-judgment motion pursuant


     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                           No. 00-10356
                                -2-

to Fed. R. Civ. P. 60(b), we do not review the underlying

judgment on the merits and review the denial of the motion for

abuse of discretion.   See Halicki v. Louisiana Casino Cruises,

Inc., 151 F.3d 465, 470 (5th Cir. 1998), cert. denied, 526 U.S.

1005 (1999); In re Ta Chi Navigation (Panama) Corp. S.A., 728

F.2d 699, 703 (5th Cir. 1984); Fed. R. App. P. 4(a).

     Garrett tangentially raises on appeal the same discovery

issue that he raised in his post-judgment motion, but we find the

issue insufficiently briefed to demonstrate that the district

court abused its discretion.    Garrett has failed to adequately

brief the only issue properly before us, and we therefore

consider the issue abandoned.    See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).

     Garrett's motion to file a reply brief out of time is

DENIED.   The district court's judgment is AFFIRMED.